DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., USPN 2014/0341309, in view of Buer, USPN 2010/0115291.
With regard to claims 1 and 13, Nguyen discloses a broadband over powerline unit (0002) including at least one processor (0074, 0075), at least one memory device in communication with the at least one processor (0037, 0075), and a powerline transceiver in communication with the at least one processor (0038-0039), wherein the at least one processor is programmed to transmit and receive data over a three-phase (0028, 0048) power line via the powerline transceiver (0038-0039), and wherein the at 
With regard to claims 2 and 14, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Nguyen further discloses sending and receiving a third 
With regard to claim 3, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Nguyen further discloses sending all three transmissions simultaneously and independently (0028). The motivation to combine remains the same as outlined above.
With regard to claims 4 and 15, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Nguyen further discloses that all three phases could be used for one transmission once the others are finished (0047, 0058, 0065). The motivation to combine remains the same as outlined above.
With regard to claims 5 and 16, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Nguyen further discloses each data set contains a different priority (0005, 0054, 0055). The motivation to combine remains the same as outlined above. Nguyen does not disclose encoding this priority in the transmission. The examiner takes official notice that it is well known in the art to encode metadata, such as priority level, within a transmission. It would have been obvious for one of ordinary skill in the art, before effective date of the filing, to encode the priority data of Nguyen in the transmission of the unit of Nguyen in view of Buer for the motivation of allowing the receiving end to know the priority level for improved further processing. 
With regard to claim 6, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Buer further discloses that virtual machine data is encrypted (0037, 0045). The motivation to combine remains the same as outlined above.

With regard to claim 8, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Nguyen further discloses that transmitted data is encrypted (0036). The motivation to combine remains the same as outlined above.
With regard to claims 9 and 18, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Nguyen further discloses that all three phases could be used for one transmission once the others are finished (0047, 0058, 0065). The motivation to combine remains the same as outlined above.
With regard to claim 10, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Nguyen further discloses the BPL unit is one of onboard of an aircraft and ground-based in communication with an aircraft (0002). The motivation to combine remains the same as outlined above.
With regard to claim 11, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Nguyen further discloses the BPL unit is disposed onboard an aircraft and configured to communicate utilizing a powerline transceiver to enable data communication with ground based devices via BPL connection through an electrical 
With regard to claims 12 and 19, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Nguyen further discloses receiving data through the powerline (0038). The motivation to combine remains the same as outlined above.
With regard to claim 20, Nguyen in view of Buer discloses the unit of claim 1, as outlined above, and Buer discloses running multiple virtual machines (0029). Nguyen discloses that communication is transmitted from one unit over BPL to a second BPL unit (Fig. 1, 0037), where the aircraft and gate each have separate isolated signals to send. It would have been obvious for one of ordinary skill in the art before effective date of the filing, to implement the isolated multiple virtual machines of Buer on each end of the BPL of Nguyen for the stated motivation of Nguyen, to maintain levelled security isolation (0028).
Response to Arguments
Applicant's arguments filed 15 February 2021 have been fully considered but they are not persuasive.
Applicant states that, “no combination of Nguyen and Buer describes or suggests aligning three virtual machines in a BPL unit such that the each virtual machine is associated with a phase of a three-phase power line and that that virtual machine transmits information over the associated phase.” The examiner disagrees, as this is exactly what the examiner outlined as the result of the combination of Nguyen and Buer. The examiner asks applicant to please explain exactly why the combination of Nguyen and Buer does not yield this result.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434